Mikoll, J.,
dissents and votes to affirm in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. Petitioner is the driver of a "motor bus” as defined in section 210 of the Transporation Law. The term "transportation of passengers for hire” as used in section 210 and other sections of the Transportation Law should be given a broad meaning as the Legislature intended (Transportation Law, § 142, subd 17, par [1]; 17 NYCRR 723.1). The respondent school district furnishes bus transportation to its pupils as an incident of furnishing their education, the cost of which is charged to the taxpayers of the school district and of the State through State aid. In my view, the definitions of "motor bus” in section 210 of the Transporation Law and in 17 NYCRR 723.1 (f) include the use of school buses by respondent school district (cf. Transporation Law, § 142, subd 17). Moreover, this law was enacted for the safety of the bus passengers, the other users of the roadways and the bus drivers. It should not be narrowly interpreted so as to frustrate the purposes of the Legislature. The judgment of Special Term should be affirmed.